Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see P. 8 Par. 4-6, filed 02/10/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see P. 8 Par. 7 - P. 9 Par. 4, filed 02/10/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 20- allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Seto et al. (EP-2765212-A1), hereinafter Seto, in view of Bongards (US-20150152533-A1), hereinafter bongards, is the closest prior art of record. Seto in view of Bongards teaches a stretch flangeability of 25% or more and a person having ordinary skill in the art would have no motivation to decrease the stretch flangeability since reducing the stretch flangeability below 25% would reduce formability (Seto [0020]) and limit the applications of the steel (Seto [0012]-[0013]) which does not overlap with the claimed hole expansion ratio between 18 and 23%.

Claims 40-46 and 48 are allowable due to dependence upon claim 39.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736